Upon remittitur from the Court of Appeals, judgment of conviction for grand larceny in the second degree insofar as it imposes *857sentence unanimously reversed in the interest of justice as a matter of discretion and defendant sentenced to probation for period of five years and matter remitted to Erie County Court, for imposition of terms of probation (Penal Law, § 65.10, subd 3), otherwise judgment affirmed, the evidence adduced upon the trial being sufficient to support it. Present—Marsh, P. J., Moule, Simons, Mahoney and Goldman, JJ.